Citation Nr: 0914244	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-24 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the severance of service connection for porphyria 
cutanea tarda (PCT) was proper.

2.  Entitlement to service connection for bladder cancer. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1972. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Offices (ROs) in St. Petersburg, 
Florida, and Newark, New Jersey. 

He testified before the undersigned Veterans Law Judge in 
January 2009. A transcript of the hearing is of record.  

The Veteran was granted service connection for PCT in a March 
2003 rating decision.  In April 2007, he filed a claim for an 
increased rating.  Although VCAA notice was sent, the RO 
never adjudicated the claim.  Rather, an October 2007 rating 
decision proposed to sever service connection.  Given the 
decision to restore service connection, the issue of an 
increased rating for PCT is referred to the RO for further 
consideration.  

The issue of entitlement to service connection for bladder 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The grant of service connection for PCT was not clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

Service connection for PCT was improperly severed, and 
restoration of service connection for PCT is warranted. 38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5109A, 5112(b)(10) (West 
2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
as well as for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 38 C.F.R. 
§ 3.303(d).

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government). 38 C.F.R. § 3.105(d). Clear and 
unmistakable error (CUE) is defined as a very specific and 
rare kind of error. It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Although the same standards apply in a determination of CUE 
error in a final decision under § 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection, § 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award. Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. 
App. 340, 342- 43 (1997).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons. The claimant will be notified 
at his latest address of record of the contemplated action 
and furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.

Historically, in November 2002, the Veteran filed a claim of 
service connection for PCT.  He asserted that service 
connection was warranted for the disability on the basis that 
it was caused by his in-service herbicide exposure, while 
serving in Vietnam.  In a September 2003 rating decision, the 
RO granted service connection on the basis that he had 
developed the condition as secondary to his exposure to 
herbicides during service.

The medical evidence of record at the time of the September 
2003 rating decision included service treatment records, a 
March 2003 VA examination, and private treatment records. The 
March 2003 VA examiner diagnosed the Veteran with PCT and 
positively associated PCT with exposure to Agent Orange. 

In April 2007, the Veteran filed a claim for a higher rating.  
In an October 2007 rating decision, the RO proposed to sever 
service connection on the basis that the grant of service 
connection was CUE.  The RO noted that he had served in 
Vietnam from March 1970 to January 1972, and that the 
earliest post-service medical evidence showing treatment for 
PCT was dated August 2002.  

The RO reasoned that the grant of service connection was CUE 
because the first evidence of treatment for PCT was dated 
more than 30 years after his discharge from service, and that 
his disorder was not manifest to a compensable degree within 
one year after the date in which he was exposed to an 
herbicide agent. 

With respect to due process, the Board finds that the 
severance was procedurally proper.  Specifically, the Veteran 
was provided the appropriate notice in the October 2007 
rating decision and in the November 2007 notice letter.  
Those documents provided an adequate explanation concerning 
the reasons for the proposed severance, notified him that he 
had 60 days to submit additional evidence, and that he could 
request a hearing.  As such, no prejudice exists in 
adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In a January 2008 rating decision, the RO formally severed 
service connection for PCT, effective March 31, 2008.  The RO 
reiterated that the earliest medical evidence showing 
treatment for PCT was dated in 2002.  Further, they indicated 
that since the VA proposed to sever service connection, they 
had not received any evidence that demonstrated his PCT 
became manifest to a degree of 10 percent within one year 
after the last date on which he was exposed to an herbicide 
agent, during active service.  As such, the RO reasoned that 
the grant of service connection for PCT was CUE.  The Veteran 
appealed.

Turning now to the merits of the severance, the Board finds 
that service connection should be restored.  As noted above, 
at the time service connection was granted, the evidence 
included a March 2003 VA examination.  The examiner noted the 
Veteran's service in Vietnam, and acknowledged a diagnosis of 
PCT in 2002, many years after service.  Nonetheless, the 
examiner concluded that it was at least as likely as not that 
PCT was caused by exposure to herbicides.  

While the regulations at the time (as now) required PCT to 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to 
an herbicide agent, 38 C.F.R. § 3.307(a)(6)(ii), this does 
not take into account that service-connected can also be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Specifically, the March 2003 examiner 
remarked, somewhat inartfully, that it was "as likely as not 
that [PCT] was treated by exposure to Agent Orange."  While 
the word "treated" seems to be misplace, a reasonable 
reading of the opinion is that the Veteran's PCT was, in the 
examiner's opinion, caused by Agent Orange exposure.

In this case, the Board cannot say that the rating decision 
granting service connection on the basis of this examination 
raises to the level of CUE.  The examiner and the adjudicator 
had the correct facts.  Moreover, although the facts did not 
satisfy the regulation (requiring manifestations within one 
year), direct service connection could be established, and 
the medical opinion was rendered after a VA examination.  

The subsequent medical evidence associated with the claims 
folder since the RO's September 2003 rating decision consists 
of VA outpatient treatment records,  private treatment 
records, including a positive nexus opinion, and a July 2008 
VA negative nexus opinion.  

The July 2008 VA medical opinion directly contradicts the 
medical opinion rendered in March 2003.  The July 2008 VA 
examiner indicated that the Veteran's PCT was most likely due 
to iron overload and alcohol use but not likely due to 
exposure to Agent Orange three decades earlier.  On the other 
hand, an April 2008 private treating physician noted that it 
was at least as likely as not that symptoms the Veteran 
experienced and was treated for in service were symptoms of 
his current PCT.  

Differences of opinion on etiology cannot form the basis of 
CUE.  Based on the March 2003 VA examination, the RO had a 
tenable basis to conclude that the Veteran's PCT had its 
onset in service.  Further, the more recent contradicting 
medical opinions are not sufficient to find CUE in the 
original grant of service connection. 

In this case, the RO severed service connection for PCT 
essentially on the ground that presumptive service connection 
was not warranted for the condition. The RO, however, did not 
consider whether service connection was warranted on a basis 
other than as a presumptive disorder.

Here, the weight of the medical evidence, both pre-dating the 
RO's grant of service connection and post-dating its 
severance, reflects a nexus between the Veteran's current 
symptoms, i.e., skin problems, and exposure to herbicides 
during active duty.  Thus, after a careful review of the 
record, the Board finds that VA has not met the high 
evidentiary burden of showing CUE and severance of service 
connection was improper.  As such, service connection for PCT 
should be restored.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Severance of service connection for PCT was improper; 
consequently, a 30 percent rating for PCT is restored.


REMAND

Having restored the Veteran's service connection for PCT, the 
Board finds that additional development is required, with 
respect to his claim for service connection for bladder 
cancer, in order to satisfy VA's obligations under the VCAA. 
Specifically, corrective VCAA notice should be sent and an  
examination should be undertaken.

First, although he initially claimed service connection for 
bladder cancer on a presumptive basis, alleging that it was 
due to herbicide exposure, he amended his argument in his 
August 2007 substantive appeal to include a claim for 
secondary service-connection due to PCT.  He contends that 
PCT is known to cause iron overload, and iron overload has 
been shown to cause bladder cancer.  As such, he requested 
that bladder cancer be considered as secondary to his 
service-connected PCT.  

Although this secondary service connection argument was 
raised in August 2007, the applicable secondary service 
connection laws and regulations have not yet been sent to the 
Veteran. As such, corrective VCAA notice must be sent.

Next, in light of the restoration of service connection for 
PCT, and his recent contentions that bladder cancer was 
caused by PCT, as well as the absence in the claims folder of 
a competent opinion addressing whether his bladder cancer is 
proximately due to or the result of his PCT, the Board finds 
that a VA examination is necessary.  The purpose of the 
examination is to determine the nature and etiology of the 
Veteran's bladder cancer.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA 
notice pertaining to the issue of 
entitlement to service connection for 
bladder cancer, on a direct basis and as 
secondary to the service-connected PCT.  
Such notification must include the 
criteria necessary to substantiate his 
bladder cancer claim on a direct and 
secondary bases.

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of bladder cancer.  
The claims folder must be reviewed in 
conjunction with the examination.  All 
necessary tests should be accomplished.  

The examiner is asked to render an 
opinion on whether it is at least as 
likely as not that the Veteran's 
bladder cancer is proximately due to or 
the result of his service-connected 
PCT, or is otherwise at least as likely 
as not related to any incident of 
active service (including exposure to 
herbicides).  A complete rationale 
should be provided.  

3.  Upon completion of the above, 
readjudicate the issue remaining on 
appeal.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be provided an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


